Citation Nr: 0907929	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an October 27, 2006, reduction from 100 to 0 
percent for diabetic retinopathy was proper.

2.  Whether a June 2003 rating decision that awarded special 
monthly compensation based upon the loss of use of both eyes 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).

3.  Whether a June 2003 rating decision that awarded 
Dependents' Educational Assistance benefits pursuant to 
Chapter 35 of Title 38, United States Code should be revised 
or reversed on the basis of CUE.

4.  Entitlement to specially adapted housing.

5.  Entitlement to service connection for a shoulder 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a hip disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2006 and June 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reduced the disability rating for the Veteran's service-
connected diabetic retinopathy from 100 to 0 percent 
disabling, effective February 1, 2007, determined that a June 
2003 rating decision that awarded special monthly 
compensation based upon the loss of use of both eyes, and 
awarded Dependents' Educational Assistance benefits pursuant 
to Chapter 35 of Title 38, United States Code was clearly and 
unmistakably erroneous, denied entitlement to specially 
adapted housing, and denied service connection for a shoulder 
disability, a back disability, and a hip disability.

The issues of whether a June 2003 rating decision that 
awarded special monthly compensation based upon the loss of 
use of both eyes, and awarded Dependents' Educational 
Assistance benefits pursuant to Chapter 35 of Title 38, 
United States Code was clearly and unmistakably erroneous, 
entitlement to specially adapted housing, and entitlement to 
service connection for a shoulder disability, a back 
disability, and a hip disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus.

2.  In a June 2003 rating decision, the RO determined that 
the Veteran's blindness in both eyes having light perception 
only was related to his diabetic retinopathy.  He accordingly 
was awarded a 100 percent disability rating for diabetic 
retinopathy, effective November 27, 2001.

3.  There was a tenable basis for the award of a 100 percent 
disability rating for diabetic retinopathy.

4.  The RO proposed to reduce the 100 percent disability 
rating in an April 2006 rating decision, based upon the 
results of an April 2006 VA examination.

5.  By an October 2006 rating decision, the RO reduced the 
disability rating for the Veteran's diabetic retinopathy from 
100 to 0 percent disabling, effective February 1, 2007.  

6.  The April 2006 eye examination did not demonstrate 
material improvement in the Veteran's diabetic retinopathy 
and was not otherwise an adequate basis for reducing the 100 
percent disability rating.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the Veteran's 
diabetic retinopathy, from 100 percent to 0 percent 
disabling, effective February 1, 2007, was not proper.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes(DC) 6062 
(2008). 

2.  Restoration of the 100 percent disability rating for the 
Veteran's service-connected diabetic retinopathy is 
warranted, effective February 1, 2007.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.105, 3.344, 4.97, DC 6062 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Reduction of Disability Rating

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2008).  
The veteran must be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore.  Additionally, he must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.

The veteran must also be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, a final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h) (2008).

The Veteran has been service-connected for diabetes mellitus 
with diabetic retinopathy since November 2001.  A 100 percent 
disability rating was assigned for diabetic retinopathy from 
November 27, 2001.

On review examination in April 2006, the examiner determined 
that the Veteran's blindness (decreased central vision and 
large central scotoma in both eyes) was not related to his 
diabetes mellitus.  In addition, the examiner determined that 
the Veteran's diabetic retinopathy did not cause any visual 
deficits in either eye.  As his blindness was not 
attributable to his diabetes mellitus or related diabetic 
retinopathy, in April 2006, the RO proposed to reduce the 
rating for his diabetic retinopathy to 0 percent.

The Board finds that the RO provided the Veteran with 
appropriate notice of the proposed reduction of the rating 
for his diabetic retinopathy.  The RO issued a rating 
decision in April 2006 proposing the reduction in the 
Veteran's 100 percent disability rating, and he was notified 
of the proposed action by letter dated in May 2006.  He did 
not request a predetermination hearing, but did submit a 
statement disagreeing with the proposed reduction, 
accompanied by medical literature regarding the effects of 
progressive diabetic retinopathy and histoplasmosis.

In an October 2006 rating decision, the RO reduced the 
disability rating for the Veteran's diabetic retinopathy from 
100 to 0 percent disabling, effective February 1, 2007.  The 
RO's reduction of the evaluation was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

In November 2006 correspondence the Veteran disagreed with 
the reduction of his disability rating.  This correspondence 
constitutes a Notice of Disagreement (NOD) with the October 
2006 reduction.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000). A Statement of the Case (SOC) was issued in June 2007 
as required by 38 C.F.R. § 19.26, and an appeal was filed in 
July 2007 on the issue of the reduction.

Where a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344 are applicable.  See 
38 C.F.R. § 3.344; see also Peyton v. Derwinski, 1 Vet. App. 
282, 286-87 (1992).  As the Veteran's diabetic retinopathy 
was rated as 100 percent disabling for more than five years 
(from November 27, 2001, to January 31, 2007), the provisions 
of 38 C.F.R. § 3.344 are applicable.

38 C.F.R. § 3.344 (2008) provides that in order for a 
reduction in rating to be warranted, the examination forming 
the basis of the reduction must be full and complete, and at 
least as full and complete as the examination upon which the 
rating was originally based.  Additionally, there must be 
evidence of a material improvement in the disability, and it 
must be reasonably certain that the material improvement 
found will be maintained under the ordinary conditions of 
life.  38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

The Board in this case finds that the April 2006 examination 
upon which the reduction in rating was based did not 
demonstrate that the diabetic retinopathy had materially 
improved.  Additionally, the Board finds that the examination 
forming the basis of the reduction was not full and complete, 
as is required for a reduction in rating to be proper.  

Private ophthalmological treatment records dated in February 
2003 show that the Veteran's treating ophthalmologist 
attributed his blindness to both his presumed ocular 
histoplasmosis (POHS) and his diabetic retinopathy.

On VA examination in May 2003, the Veteran was determined to 
have visual acuity and field of vision so severely decreased 
as to meet the criteria for legal blindness, attributable to 
POHS and moderate nonproliferating diabetic retinopathy.

On VA examination in April 2006, the examiner determined that 
the Veteran's ocular histoplasmosis was the cause of his 
blindness, and that his ocular histoplasmosis was unrelated 
to his diabetes mellitus.  The examiner further found that 
the Veteran's diabetic retinopathy was only mild in nature, 
and did not cause visual deficits in either eye.  No 
rationale, however, was provided for these findings.  Given 
the severity of the Veteran's visual deficits, and the lack 
of clear rationale, it is unclear to the Board how the 
examiner determined that the deficits were not in any part 
attributable to the diabetic retinopathy.  In addition, it is 
not clear how or why the Veteran's diabetic retinopathy 
improved from being moderate in nature on examination in May 
2003, to being only mild in nature on examination in April 
2006.  Because the examiner failed to include a rationale for 
the finding that the severity of the diabetic retinopathy had 
improved, the Board is unable to conclude that the diabetic 
retinopathy materially improved, or that such improvement 
would be maintained under the ordinary conditions of life, 
such that a reduction in the 100 percent rating was proper.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
evidence).  Without evidence of material improvement in the 
condition of the Veteran's diabetic retinopathy, and without 
a full and complete examination with adequate rationale, the 
Board cannot conclude that a reduction in rating based upon a 
single examination in April 2006 was proper.  The Board 
notes, as an aside, that the Veteran underwent an additional 
examination of the eyes in May 2008.  That examiner, however, 
did not offer any opinions regarding either the cause of the 
Veteran's blindness, or the severity of his diabetic 
retinopathy.  Because the RO did not base the reduction in 
rating upon the results of this examination, and this 
examination does not otherwise support a reduction of the 
rating for the Veteran's diabetic retinopathy, the Board will 
not further discuss the results of this examination.

Having determined that a reduction in rating was not proper 
based upon material improvement, the Board turns to the final 
remaining basis upon which the reduction in rating may be 
considered to have been proper:  if the initial grant of the 
100 percent disability rating was clearly and unmistakably 
erroneous.

38 C.F.R. § 3.343(a) (2008) provides that total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  

In this case, the Board finds that there was a tenable basis 
for the award of a 100 percent disability rating for the 
diabetic retinopathy and that the award was therefore not 
clearly and unmistakably erroneous, such that a reduction in 
the award was proper.  See 38 C.F.R. § 3.105(a) (2008); Fugo 
v. Brown, 6 Vet. App. 40 (1993) (CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error). 

At the time the 100 percent disability rating was awarded in 
June 2003, the evidence of record demonstrated that the 
Veteran's blindness in both eyes having light perception only 
was attributable to both his ocular histoplasmosis and his 
diabetic retinopathy.  Both his treating ophthalmologist and 
the May 2003 VA examiner attributed his blindness to these 
disabilities, and neither specified whether his blindness was 
attributable more to one disability than to the other.  As 
the Veteran's blindness had been determined to at least in 
part be related to his service-connected diabetes mellitus 
(and specifically to his diabetic retinopathy), the Board 
finds that a 100 percent disability rating was warranted.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so).  

Given that the award of a 100 percent disability rating was 
not clearly and unmistakably erroneous, the Board concludes 
that the criteria of neither 38 C.F.R. § 3.343(a) nor 
38 C.F.R. § 3.344 were met, and that the reduction of the 100 
percent rating to 0 percent effective February 1, 2007, was 
not proper.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).  
The 100 percent rating is therefore restored, effective 
February 1, 2007.


ORDER

The reduction of the disability rating for diabetic 
retinopathy from 100 to 0 percent, effective from February 1, 
2007, was improper; the 100 percent rating is restored.


REMAND

In a statement received in May 2006, the Veteran disagreed 
with the RO's April 2006 determination that a June 2003 
rating decision that awarded special monthly compensation 
based upon the loss of use of both eyes, and awarded 
Dependents' Educational Assistance benefits pursuant to 
Chapter 35 of Title 38, United States Code was clearly and 
unmistakably erroneous.  In a December 2008 statement, he  
disagreed with the June 2008 denial of his claims of 
entitlement to specially adapted housing, and service 
connection for a shoulder disability, a back disability, and 
a hip disability in the April 2006 and June 2008 rating 
decisions.  The Veteran has not been issued a statement of 
the case on these issues.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the 
case on the issues of whether a June 
2003 rating decision that awarded 
special monthly compensation based upon 
the loss of use of both eyes, and 
awarded Dependents' Educational 
Assistance benefits pursuant to Chapter 
35 of Title 38, United States Code was 
clearly and unmistakably erroneous, 
entitlement to specially adapted 
housing, and entitlement to service 
connection for a shoulder disability, a 
back disability, and a hip disability.  
Inform him of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


